Citation Nr: 0927655	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an apportionment of the Veteran's VA 
disability compensation benefits on behalf of his minor 
child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1984 to July 
1987.  The appellant is the mother and custodian of D.E., the 
Veteran's minor child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
RO in Cleveland, Ohio, which denied the benefits sought on 
appeal.  

The appellant requested a personal hearing before a Decision 
Review Officer at the RO in her June 2006 substantive appeal.  
The appellant failed to report for her scheduled hearing in 
July 2006.  The request is deemed withdrawn.  The Board may 
proceed.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  D.E. is the minor, unmarried child of the Veteran.

2.  The Veteran does not reside with D.E. and is not 
reasonably discharging his responsibility for D.E.'s support.

3.  The Veteran is currently in receipt of a 20 percent 
disability rating for a service connected back disability, 
without additional compensation for a dependent child, and 
has no other proven income.

4.  The total benefit payable to the Veteran does not permit 
payment of a reasonable amount to D.E.  

5.  Apportionment of the Veteran's VA compensation benefits 
would constitute a hardship on the Veteran.
CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability 
compensation benefits have not been met.  38 U.S.C.A. §§ 
101(31), 5307 (West 2002); 38 C.F.R. §§ 3.205, 3.206, 3.450, 
3.451, 3.452, 3.458 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
I. Due Process

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  However, it does not appear 
that VA's duties to notify and assist are applicable to 
claims such as the one decided herein.

The VCAA is not applicable, for example, to cases involving 
the waiver of recovery of overpayment claims because the 
statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA). Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  
Similarly, the statute at issue in this matter is not found 
in Chapter 51 (rather, in Chapter 53).  In addition, VA's 
duties to notify and assist do not apply to decisions 
regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. 
App. 453, 456 (2006).  An apportionment decision involves 
deciding how existing benefits are to be paid; thus, under 
Sims, VA's duty to notify and assist is not applicable to 
this claim and will not be further addressed.

In any event, the RO sent letters in May 2005 to the Veteran 
and appellant asking them to provide information concerning 
their income and monthly expenses, and the letters stated 
that if the evidence was not received, a decision would be 
made based on the evidence of record.  Accordingly, the 
appellant was provided with the information needed to support 
her claim.

II. Apportionment

A veteran's benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children, and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450 
(2008).  More specifically, all or any part of the 
compensation payable on account of any veteran may be 
apportioned if the veteran is not residing with his spouse or 
children, and the veteran is not reasonably discharging his 
responsibility for the spouse's or children's support.  38 
U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is 
not necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2008).

The appellant is the mother and custodian of D.E.  D.E.'s 
birth certificate shows that he was born on August 5, 1999.  
The birth certificate shows that the Veteran is the father.  
Furthermore, a decree of the Domestic Relations/Juvenile 
Division of the Court of Common Pleas in Lorain County, Ohio, 
establishes that the Veteran is obligated to provide $157.43 
per month in child support to the appellant.  The record 
reflects the amount has been increased to $189.36 per month 
since entry of the decree.  

D.E. is the Veteran's biological child, under the age of 18 
and unmarried.  Thus, D.E. qualifies as a minor child of the 
Veteran for apportionment purposes.  See 38 C.F.R. § 3.57.  
The appellant states, and the Veteran agrees, that the 
Veteran does not reside with the appellant and D.E.  The 
appellant has submitted a November 2005 statement that her 
monthly income is $579 a month.  Finally, the appellant has 
submitted documentation that the Veteran was behind in child 
support payments by $3,479.52 in June 2005.  

VA compensation benefits may be used to satisfy a state court 
child support order.  See Rose v. Rose, 481 U.S. 619, 625-627 
(1987).  The facts of this case meet the threshold criteria 
for a general apportionment.  See 38 C.F.R. § 3.450, supra.  
While the basic criteria are met, limitations exist for 
general apportionments.  A veteran's benefits will not be 
apportioned where the total benefit payable to the disabled 
person does not permit payment of a reasonable amount to any 
apportionee.  38 C.F.R. § 3.458(a) (2008).  In Rose, the 
Supreme Court noted the 38 C.F.R. § 3.458 limitation of 
apportionments contained no guidelines to determine the 
reasonableness of the apportionment.  Rose, 481 U.S. at 627, 
fn. 4.

The Veteran is currently in receipt of a 20 percent 
disability rating for a service connected back disability.  
The Veteran does not receive additional compensation for a 
dependent child.  A 20 percent disability rating is currently 
$243 per month.  In 2005, the rate was $210 per month.  The 
Veteran's total VA compensation for 2009 will be $2,916.  In 
a June 2005 statement, the Veteran states that he is 
unemployed, with $500 to $600 per month in expenses.  The 
Board notes that the current poverty threshold for one 
individual, as determined by the U.S. Census Bureau, is 
$11,201 per year.  The Veteran's total compensation will not 
approach the poverty threshold.

The appellant contends in her June 2006 Form 9 that the 
Veteran has other income from employment.  She further states 
that he is not paying rent or any other bill.  Unfortunately, 
her contentions are unsupported.  Her mere assertions cannot 
establish that the Veteran's income is such that an 
apportionment may be granted.

The payment of the child support amount through apportionment 
would create a hardship on the Veteran.  The Veteran is 
disabled, receives no additional compensation for a dependent 
child, and has no other proven income.  Furthermore, the 
child support monthly amount in 2005 would consume all but 
$24 worth of the appellant's monthly disability compensation 
under the 2005 rates.  While the provision applies to 
"special apportionments" discussed below, the Board notes 
that "apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee."  38 C.F.R. § 3.451 (2008).  The child support 
payments would consume almost 90% of VA compensation 
benefits, which constitute the whole of the Veteran's income.  
The Board finds that the total benefit payable to the Veteran 
does not permit payment of a reasonable amount to D.E.  The 
Board concludes that 38 C.F.R. § 4.58(a) bars the grant of 
apportionment of the Veteran's VA compensation benefits in 
favor of D.E.  The Board turns to consider the second type of 
apportionment, "special" apportionment.  

Under "special" apportionment, without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, compensation may be apportioned between the veteran 
and his dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the veteran, his dependents and the apportionment 
claimants.  Apportionment of more than 50 percent of the 
veteran's benefits is ordinarily considered to constitute 
undue hardship on him or her; but apportionment of less than 
20 percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was apparently designed to provide for an apportionment in 
situations where a veteran is reasonably discharging his 
responsibility for the support of any claimant who might be 
entitled to a "general" apportionment, but special 
circumstances exist which warrant giving "dependents" 
additional support.

The Veteran is disabled and his total reported income is far 
below the poverty line.  The amount of the monthly child 
support payment all but consumes the total compensation paid 
to the Veteran, who has no other income.  The Veteran is a 
party of interest in the case.  The Board has already 
determined that payment would constitute a hardship on the 
Veteran.  Apportionment must be denied.  See 38 C.F.R. § 
3.451.  

There being no other basis on which to apportion the 
Veteran's benefits, the appellant's claim must be denied.  As 
such, the Board finds that the preponderance of the evidence 
is against the appellant's claim.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an apportionment of the Veteran's VA 
disability compensation benefits on behalf of his minor child 
is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


